By the Court :
—This case involves two questions; the one a question of fact, and the other a question of law. On the former, it is the province of the Jury to decide; but, in our opinion, it appears clearly in favour of the lessor of the plaintiff. With respect to the latter, we deem it equally clear on the same side. The defendant made the first improvement; and he continued his possession, 'till, at the call of his country, he entered into the army. In doing so, we consider his conduct, at least as meritorious, as the conduct of those, who stood their groundsin defense of their own plantations. But by engaging in the public service he did not relinquish his residence; and, regarding (as we must do) the plaintiff in the light of the defendant’s tenant, the plaintiff's possession and improvement are, in contemplation of law, the possession and improvement of the defendant.